EXAMINER'S COMMENTS

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation of, “a projection portion that extends from the sidewall, the projection portion comprising: a top wall positioned at a first distance from the top portion and that extends laterally from the sidewall; a bottom wall positioned at a second distance from the bottom portion and that extends laterally from the side wall, the bottom wall extending further in a lateral direction than the top wall; a platform that extends between the top wall and the bottom wall, the platform being at an angle to the sidewall and substantially parallel to a longitudinal axis of the bottle; and one or more magnets disposed on the platform, the one or more magnets including a front face that is substantially parallel to the longitudinal axis of the bottle” in combination as claimed in claim 1 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Rains (US 3,556,341) teaches a drinking container with a projection portion 44 (fig.2) that extends from the sidewall 12, the projection portion 44 comprising: a top wall (top wall portion of 44) positioned at a first distance from the top portion and that extends laterally from the sidewall 12; a bottom wall (bottom wall portion of 44) positioned adjacent the bottom portion and that extends laterally from the side wall; a platform (the platform that hold magnets 48 that defines the circular magnet opening 46 (see figure 2 and 5) that extends between the top wall 60 and the bottom wall 14; and one or more magnets 48 disposed on the platform (see figures 2 and 5 of Rains).  However, the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735